Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Lee Gore petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his motion for a sentence reduction. He seeks an order from this court directing the district court to act. We find the present record does not reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the *231materials before this court and argument would not aid the decisional process.

PETITION DENIED.